 Case 19-13300       Doc 137     Filed 03/06/20 Entered 03/06/20 13:50:41         Desc Main
                                  Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS

____________________________________
IN RE:                              )
                                     )
SOMERVILLE BREWING COMPANY )                                 Chapter 11
                                     )                       Case No. 19-13300-FJB
                  DEBTOR            )
____________________________________)

                                CERTIFICATE OF SERVICE

       I, Nina Parker, hereby certify that I have given either electronic notice and/or mailed,

postage prepaid a copies of the Motion to Amend Summary of Schedules, Schedule F and

Creditors Matrix and Amended Summary of Schedules, Amended Schedule F and Amended

Creditors Matrix to the parties listed on the annexed service list.




                                                     /s/ Nina M. Parker
                                                     Nina M. Parker (BBO # 389990)
                                                     Marques C. Lipton (BBO #676087)
                                                     Parker & Lipton
                                                     Parker and Associates LLC
Dated: March 6, 2020                                 10 Converse Place, Suite 201
                                                     Winchester, MA 01890
                                                     (781)729-0005
                                                     nparker@parkerlipton.com
 Case 19-13300      Doc 137   Filed 03/06/20 Entered 03/06/20 13:50:41      Desc Main
                               Document     Page 2 of 2



VIA ECF

   x   Eric K. Bradford Eric.K.Bradford@USDOJ.gov
   x   John Fitzgerald USTPRegion01.BO.ECF@USDOJ.GOV
   x   James C. Fox jim_fox@riw.com, jcf@riw.com
   x   Paul R, Hage phage@jaffelaw.com
   x   Honor S. Heath honor.heath@eversource.com, honor.heath@hotmail.com
   x   James M. Liston jml@bostonbusinesslaw.com
   x   Anthony M. Moccia amoccia@eckertseamans.com
   x   Rion Vaughan rmv@riw.com

Via Email

Somerville Brewing Company

Via Regular Mail

35 Medford Owner, LLC.
53 Maple Avenue
Morristown, NJ 07960

A.I.M. Mutual Insurance Companies
54 Third Avenue
P.O. Box 4070
Burlington, MA 01803

Adam Dash and Associates
48 Grove Street, Suite 304
Somerville, Ma 02144

NuCo2
P.O. Box 9011
Stuart, FL 34995

U-Haul Moving and Storage
600 Mystic Valley Parkway
Somerville, MA 02144
